DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 15-20 are interpreted under 35 USC 112(f) because Claims 15-20 have  claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  Claims 15-20 has “means  for accessing, “means for assigning” …..”means for adding a fourth similarity value”.
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; Claims 15-20 has function al language “accessing” , “assigning”, “receiving”… and linking with “for”.
 and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Applicant provides the hardware support for the above means: 
“For example, the cloud computer system 800 performs services including one or more of steps or functions 40 US2008 17764145 15 Docket No. 058083-1207829 (P9943-US) PATENT illustrated in FIGS. 2-4 and described herein. The cloud computer system 800 includes one or more remote server computers 808.”  Fig. 2-4 describes different steps/means for performing actions of these claim and they are performed by different engines/application  and executed by cloud computing system 800.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed because 
 Wise et al. ( US patent 6130676)  teaches,  A method that includes performing, with one or more processing devices, operations comprising: 
accessing a vector design with multiple objects at different layer (19) In another aspect, a graphical user interface for painting a composite image is provided. The composite image includes one or more hierarchically layered elements comprising image elements and process elements. The graphical user interface includes a display window for displaying an image, a hierarchy window for displaying an image processing tree representing the hierarchically layered elements forming a composite image, means for selecting a layer in the hierarchical layer to be displayed in the display window, and means for modifying a first image element at a first layer of the composite image while displaying second image element at a second, relatively higher, layer of the composite image .) however doesn’t expressly teach that comprising a first object at a first coordinate along an axis, a second object at a second coordinate along the axis, and a third object at a third coordinate along the axis;

Park ( US patent Publication: 20120056900, “Park”) teaches, a first object at a first coordinate along an axis, a second object at a second coordinate along the axis, and a third object at a third coordinate along the axis; (“[0051] Objects 202 through 204 are disposed in a three-dimensional space and fast execution icons 201 are included in the screen 220 illustrated in FIG. 2B. The fast execution icons 201 may be registered, deleted, and changed by the user, if necessary Coordinates of the objects 202 through 204 on the Z-axis are represented by a perspective projection method. That is, as the objects 202 through 204 are farther from the screen 220 along the Z-axis, the sizes of the objects 202 through 204 are smaller. In FIG. 2B, a first object 202 is nearest to the screen 220, and a third object 204 is farthest from the screen 220, while a second object 203 is between the first object 202 and the third object 204.”)
Sasaki ( US patent  20170301107) teaches, assigning, using a clustering algorithm, the first object and the second object to or within a common level in an object hierarchy (“ [0047] In the present embodiment, the classification unit 123 further estimates, based on the future distance Df predicted by the prediction unit 122 and the category determined by the extraction unit 121, relationship between the plurality of objects extracted by the extraction unit 121. The classification unit 123 classifies the plurality of objects into groups according to the estimated relationship. For instance, the classification unit 123 classifies two objects into the same group when it is estimated there exists either of the following two types of relationship between the two objects.”)  
receiving a user input causing a selection of the first object; ( Wise, (16) In another aspect, a method of painting pixels of a material in a composite image displayed on a display device is provided. The painted pixels are selected in response to pixel coordinate data received from an input device”)

However the combination of prior arts fails to expressly teach that   based on determining that a similarity score comparing the first object and the second object exceeds a threshold similarity score, wherein the similarity score is determined based on attributes of the first and second objects comprising one or more of color parameters, stroke parameters, size parameters, shape parameters, and spatial placement parameters, and
a modification causing the first coordinate and the second coordinate to be adjacent along the axis maintains an overlap between the third object and one or more of the first object and the second object;
expanding the selection to the second object based on the second object being assigned to the common level in the object hierarchy;
applying an edit to the first object and the second object based on the selection being expanded to the second object.



Claim 15 is allowable because Wise ( US patent 6130676) teaches,  A-system, comprising: means for accessing a vector design comprising a first object and a second object; means for assigning the first object to a first level in an object hierarchy; 
means for assigning the second object to a second level in the object hierarchy, (19) In another aspect, a graphical user interface for painting a composite image is provided. The composite image includes one or more hierarchically layered elements comprising image elements and process elements. The graphical user interface includes a display window for displaying an image, a hierarchy window for displaying an image processing tree representing the hierarchically layered elements forming a composite image, means for selecting a layer in the hierarchical layer to be displayed in the display window, and means for modifying a first image element at a first layer of the composite image while displaying second image element at a second, relatively higher, layer of the composite image.”)
Wise teaches, means for receiving a first input causing a selection of the first object; (“(16) In another aspect, a method of painting pixels of a material in a composite image displayed on a display device is provided. The painted pixels are selected in response to pixel coordinate data received from an input device.”)
Franks (US patent Publication 20160179798)  teaches, means for receiving a second input indicating a navigation from the first level to the second level within the object hierarchy; means for applying, based on the navigation, the selection to the second object.(“[0011] In some embodiments, a method for handling a graphical user interface in a network connection between a mobile computer device and a remote server hosting a datacenter includes: providing a first input direction on a touch screen display for navigating between a plurality of hierarchy layers in the datacenter; and providing a second input direction on the touch screen display for navigating within each of the plurality of hierarchy layer in the datacenter.”)
the combination of prior arts fails to expressly teach the limitation, wherein the first level is a sub-level of the second level, wherein the second object is assigned to the second level based on a modification causing a distance between the first and second objects along an axis to be modified maintains an overlap between a third object and one or more of the first object and the second object; 

Claim 9 is a method and its steps are similar to system claim 15 and claim 9 is allowable for the same reason specified for claim 15.

Dependent claims 2-8, 10-14 and 16-20 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616